 Case 1:18-cr-00684-VM Document 104 Filed 07/29/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
                                                                     July 29, 2021
               —— against ——
                                                  18 CR 684 (VM)
CHRISTIAN FIGALLO,
                                                       ORDER
                                   Defendant.


VICTOR MARRERO, United States District Judge.

     Counsel     for   the     defendant,       with    consent    of     the
Government,    requests     that the status conference currently
scheduled for the above-named defendant for July 30, 2021 be
adjourned.    (See   Dkt.    No.   103.)   The    conference      shall   be
rescheduled to September 24, 2021 at 11:30 a.m.
     Counsel for the defendant consents to an exclusion of
time from the Speedy Trial Act until September 24, 2021.
     It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice. The value of this exclusion
outweighs the best interests of the defendant and the public
to a speedy trial. This order of exclusion of time is made
pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:
Dated: New York, New York
       29 July 2021


                                           __________________________
                                                 Victor Marrero
                                                    U.S.D.J.
